Citation Nr: 1608995	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  07-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the period from February 1, 2007, to January 3, 2014, and in excess of 40 percent thereafter for plantar fasciitis and pes planus of the left foot.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel









INTRODUCTION

The Veteran served on active duty from August 1996 to October 2005, to include service in the Southwest Asia Theatre of Operations.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for plantar fasciitis and pes planus of the left foot and assigned an initial 10 percent rating, effective October 23, 2005.  The Veteran subsequently perfected an appeal with respect to the propriety of the initially assigned rating.  

In November 2010, the Board granted a 20 percent rating from October 23, 2005 through March 26, 2006; and a 30 percent rating from March 27, 2006 through September 17, 2006. A temporary total (100 percent) rating was already in effect from September 18, 2006 through January 31, 2007.  In November 2010, November 2012, and August 2013, the Board remanded the matter of entitlement to an increased rating for plantar fasciitis of the left foot beginning on February 1, 2007, for additional development.

In a February 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a disability rating of 40 percent for the Veteran's left foot disability, effective January 3, 2014.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Board notes that additional evidence has been added to the record since the issuance of the March 2014 supplemental statement of the case (SSOC) without a waiver of AOJ consideration. Such includes VA and private treatment records as well as April 2015 and January 2016 VA examination reports; however, as these records contain information that is either irrelevant to the Veteran's claim currently on appeal or include findings that are redundant of the evidence already of record, the additional evidence does not require review by the AOJ prior to adjudication by the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  From February 1, 2007 to January 3, 2014, the Veteran's plantar fasciitis and pes planus of the left foot was not manifested by pronounced pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances and did not more nearly approximate a severe foot injury.

2.  From January 3, 2014, the Veteran's plantar fasciitis and pes planus of the left foot has been assigned a 40 percent rating for actual loss of use of the foot, which is the maximum rating available and authorized under all applicable diagnostic codes and the provisions of 38 C.F.R. § 4.68 relating to the amputation rule.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for the period from February 1, 2007, to January 3, 2014, and in excess of 40 percent thereafter for plantar fasciitis and pes planus of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-14, 4.68, 4.71a, Diagnostic Codes 5167, 5276-5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his left foot disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left foot disability was granted and an initial rating was assigned in the April 2006 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in February 2007, July 2011, and January 2014 in conjunction with the claim on appeal.  The Board parenthetically notes that a January 2016 VA examination conducted for the purposes of evaluating the Veteran's right foot disability also addressed his left foot; however, as noted in the Introduction, as the findings included on such examination are consistent with those already of record, to specifically include those noted at the January 2014 VA examination, a remand for AOJ consideration is not necessary.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left foot disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As noted previously, this case was previously remanded by the Board in November 2010, November 2012, and August 2013.  In this regard, the Board initially remanded this case in November 2010 in order to provide the Veteran with appropriate VCAA notification for his claim for a higher initial rating for plantar fasciitis and pes planus of the left foot from February 1, 2007, including notice of what additional information and evidence were still needed to substantiate his claim, to request that the Veteran specify the names and addresses of all treatment providers who had treated him for his service-connected plantar fasciitis and pes planus of the left foot, to obtain all pertinent VA treatment records compiled since September 2008-in particular, treatment records from the VA Medical Center in La Jolla, California-and to provide the Veteran with a VA examination to evaluate the nature and severity of his plantar fasciitis and pes planus of the left foot.  Subsequently, a December 2010 to the Veteran provided the appropriate notification for his claim, to include a request that he identify all outstanding records referable to his left foot disability.  Thereafter, the AOJ obtained all identified private treatment records as well as updated VA treatment records.  Additionally, the Veteran was provided with a VA examination in July 2011.

The Board again remanded the case in November 2012, instructing the AOJ to readjudicate the claim for entitlement to an initial disability rating in excess of 20 percent for plantar fasciitis and pes planus of the left foot and to provide the Veteran with a SSOC with regard to such issue.  The AOJ readjudicated the claim and issued an SSOC in February 2013.  

Most recently, the Board remanded the case in August 2013, in order to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected plantar fasciitis and pes planus of the left foot, as the Veteran had contended that his left foot disability had worsened since his last VA examination.  The Veteran was provided with a VA examination in January 2014.  

Therefore, the Board finds that the AOJ has substantially complied with the November 2010, November 2012, and August 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected left foot disorder is rated under Diagnostic Codes 5284-5276.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5276, a 20 percent is warranted for severe unilateral flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. A maximum 30 percent rating requires pronounced unilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

Under Diagnostic Code 5284, pertaining to foot injuries, a 20 percent evaluation is warranted for a moderately severe injury, and a 30 percent evaluation is warranted for a severe injury.  38 C.F.R. § 4.71a.  A 40 percent rating is assigned under such Diagnostic Code where there is actual loss of use of the foot.  The words 'moderate,' 'moderately severe,' and 'severe' are not defined by Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is 'equitable and just.'  38 C.F.R. § 4.6.

'Loss of use of a foot' is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, Diagnostic Code 5165.  In this regard, such Diagnostic Code provides for a 40 percent rating for amputation of the leg at a lower level, permitting prosthesis.  Diagnostic Code 5167 also provides for a 40 percent rating for loss of use of the foot.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.' Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.'  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's service-connected left foot disorder has been rated as 20 percent disabling from February 1, 2007 to January 3, 2014, and as 40 percent disabling beginning January 3, 2014.  He has contended that his left foot disability warrants higher disability ratings.

The Veteran was provided with a VA examination in February 2007.  He reported that the symptoms in his left foot were intermittent and not responding to treatment. He used orthotics in his work boots, which enabled him to be on his feet longer than he could be without them.  The pain in the plantar aspect of the heel of the left foot was much more pronounced in the morning to a point that he could hardly walk on the foot.  By the time he showered and dressed himself, the discomfort in the foot had gradually diminished.  His work experience was mainly sedentary, with 70 percent of his time involved in desk work.  However, part of the time he was required to be on his feet, and had increased discomfort in association with being on his feet.  In addition to the therapy, injections and orthotics, the Veteran also used night splints to help keep the feet and ankles in a neutral position.  

The examiner noted that the Veteran walked with a limp favoring the left lower extremity and demonstrated slight toeing out on the left.  His shoes reflected very definite outer heel wear compatible with a slight toeing-out gait. Examination of the lower extremities demonstrated pronounced external tibial torsion on the left. When he stood erect, there was evidence of almost grade 2 pes planus flattening of the arches in association with general pronation of the feet.  He appeared to have satisfactory weight bearing distribution of the feet when standing erect and the Achilles' tendon alignment was satisfactory.  Manipulation of his left foot revealed marked tenderness in the plantar aspect of the heel extending distally through the longitudinal arch of the left foot.  There was no evidence of edema, muscle weakness, or instability with manipulation of the left foot. Objectively, attempts at repetitive manipulation were associated with increased pain and additional functional impairment. 

X-rays appeared to be within normal limits, and there was no indication of any soft tissue pathology in the plantar aspect of the foot.  A magnetic resonance imaging (MRI) scan of the Veteran's foot show evidence of pathology involving the plantar fascia of the foot with a suggestion of partial detachment of the plantar fascia at normal insertion to the plantar aspect of the heel bone.  He had functional impairment in association with activities involving simply standing or walking. Contraindicated activities included running, jumping, crouching, stooping, and squatting. His impairment was on the basis of pain and the structural changes related to the external tibial torsion, second-degree pes planus flattening of the longitudinal arch, and the chronic plantar fasciitis. There was no indication of instability, incoordination or fatigue; however, the examiner noted that weakness and lack of endurance were definite factors related to the pain associated with this condition. 

An August 2007 VA medical record shows that the Veteran had pain in his left foot with tenderness to palpation of the medial aspect.  There was slight edema present, but range of motion and muscle strength were normal.  X-rays of the left foot revealed pes planus and mild dorsal soft tissue edema, with normal osseous mineralization and no evidence of acute fractures or dislocations.  The joint spaces were well-preserved.  Sensation was intact.  The Veteran had custom orthotics made.  The impression was chronic left heel pain and status post tear of the plantar fascia.

A November 2007 MRI scan of the Veteran's left foot revealed posterior medial plantar fasciitis.  The mid and lateral posterior plantar fascia were unremarkable.  The Achilles tendon, calcaneal insertion, and peritenon were normal.  Sclerosis of the medial sesamoid was present, without acute inflammation.  The lateral sesamoid is unremarkable. The remaining tarsal and metatarsal bones were of normal marrow signal intensity.

The Veteran was provided with another VA examination in July 2011.  The examiner noted that the Veteran had fairly constant plantar fasciitis and pain primarily in the left heel.  He also had pain over the dorsal aspect of the left foot which was at its worst in the morning, at a 9/10 in intensity.  Movement and warming reduced the pain intensity to a 4/10 during the normal work day.  Orthotics provided some relief.  He had increased pain with prolonged walking and was not able to run, but was able to use the elliptical trainer for exercise.  The examiner noted mild 5 to 10 degree hindfoot pronation and flattening of arches associated with weight bearing. The weight bearing line was shifted medially along the medial great toe.  The arches demonstrated flexibility and normal geometry when sitting or with the heel toe walk. Achilles alignment was normal.  No callouses or abnormal weight bearing signs were found. Subtalar stress reflected no instability, crepitus or pain.  There was no erythema or swelling noted.  The examiner found that the Veteran had somewhat significant tenderness in the heel of the left foot.  The examiner diagnosed mild to moderate flexible pes planus with plantar fasciitis.  He had limitation in sports, including running.  There was no further limitation due to foot pain and no impact on bathing, grooming, or dressing.

The Veteran was provided with a third VA examination in January 2014. The examiner noted a loss of the normal longitudinal arch and swelling.  The Veteran reported pain as sharp and knifelike and that inserts were helpful. There was constant pain on walking.  The Veteran had no corns or callouses.  The Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, pes cavus (claw foot), or malunion or nonunion of tarsal or metatarsal bones.  The examiner found that the Veteran had severe plantar fasciitis on the left.  The Veteran had accentuated pain on manipulation, swelling, and extreme tenderness of plantar surface of the left foot.  The examiner found that the Veteran had decreased longitudinal arch height on weight-bearing.  He did not have marked pronation of the foot and the weight-bearing line did not fall over or medial to the great toe.  The Veteran did not have "inward" bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The examiner found that prolonged standing, walking, and running on uneven ground would cause increased pain and discomfort bilaterally as well as swelling on the left.  He indicated that the Veteran should be precluded from high impact activities involving prolonged standing, walking, running, and traversing inclines and uneven ground. 

The examiner opined that, in addition to the loss of the longitudinal arch, the Veteran had severe sensitivity to palpation of both the heel and the arch, with swelling.  There was a hammertoe deformity of all minor toes and the Veteran walked with an antalgic and externally rotated gait on the left as compared to the right.  The examiner reviewed the Veteran's medical evidence and history and indicated that he had tried all forms of modalities in an effort to alleviate his discomfort in the left foot and that these efforts had been unsuccessful.  The examiner found that, in his many years of practice, the Veteran's foot was clearly the most refractory to care that he had ever seen.  He opined that the Veteran's case was so severe that it paralleled an amputation of the foot in the sense that he has severe and exquisite pain in the heel and arch even to palpation with marked withdrawal that he ambulates with an externally rotated gait and needed a cane to ambulate. 

Private and VA treatment records dated through January 2014, as reviewed by the AOJ, reflect similar complaints and findings referable to the Veteran's left foot disability.  The Board again parenthetically notes that additional VA and private treatment records were received after the March 2014 supplemental statement of the case.  Similarly, a January 2016 VA examination conducted for the purposes of evaluating the Veteran's right foot disability also addressed his left foot.  However, as noted in the Introduction, as the findings included in such treatment records and upon the January 2016 VA examination are consistent with those already of record, to specifically include those noted at the January 2014 VA examination, a remand for AOJ consideration is not necessary.  

February 1, 2007 to January 3, 2014

In order to warrant a higher disability rating under Diagnostic Code 5276 for the time period from February 1, 2007 to January 3, 2014, the evidence would need to show that, during this time, the Veteran's service-connected left foot disability resulted in pronounced flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

However, in this case, throughout this period, the Veteran's Achilles tendon had normal alignment.  In February 2007, the VA examiner noted marked tenderness with manipulation of the Veteran's foot and, in July 2011, the VA examiner noted somewhat significant tenderness in the heel of this left foot.  However, while the Veteran reported pain at a level of 9/10 in his heel in the morning, this was decreased to a 4/10 with movement and warming.  His pain limited function to the extent that he was unable to participate in more strenuous activities, including running; however, he was able to use the elliptical trainer to exercise.  While the February 2007 VA examiner noted that he had almost grade 2 pes planus, associated with general pronation of the feet, the July 2011 examiner found that hindfoot pronation in the left foot was mild.  In addition, while orthotics did not resolve his symptoms, his disability was improved, given his reports that he was able to spend more time on his feet while wearing his work boots with orthotics.  As such, for the time period from February 1, 2007 to January 3, 2014, the Board finds that the Veteran's service-connected left foot disability more closely approximates the criteria associated with the currently assigned 20 percent disability rating under Diagnostic Code 5276.  As such, the Veteran's service-connected left foot disability does not meet the criteria for a higher rating under Diagnostic Code 5276.  38 C.F.R. § 4.7, 4.71a.  

With regard to a higher rating under Diagnostic Code 5284, in consideration of the lay and medical evidence, the Board finds that the severity of the Veteran's service-connected left foot disability more nearly approximates a moderately severe foot injury and does not more nearly approximate a severe foot injury under Diagnostic Code 5284 for the period from February 1, 2007 to January 3, 2014.  38 C.F.R. 
§ 4.71a.  While the Veteran clearly has pain in his left foot affecting his function and requires the use of orthotics, it was noted in February 2007 that there was no evidence of edema, muscle weakness, or instability with manipulation of the left foot.  In August 2007, the Veteran had normal range of motion and muscle strength in his left foot. X-rays appeared to be within normal limits, and there was no indication of any soft tissue pathology in the plantar aspect of the foot.  At his July 2011 VA examination, no callouses or abnormal weight bearing signs were found. Subtalar stress reflected no instability, crepitus or pain.  There was no erythema or swelling noted. At that time, the examiner diagnosed mild to moderate flexible pes planus with plantar fasciitis.  He had limitation in sports, including running, but his left foot disability had no impact on bathing, grooming, or dressing.  In fact, the Veteran was able to use the elliptical machine to exercise.  Therefore, the Board finds that the Veteran's symptoms are not indicative of a severe foot disability, and a rating in excess of a 20 percent rating for the Veteran's left foot disability is not warranted, for the period from February 1, 2007 to January 3, 2014.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2015).

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  In this regard, the remaining Diagnostic Codes that provide ratings higher than 20 percent for unilateral foot disabilities are Diagnostic Code 5278 for claw foot, and Diagnostic Code 5283, pertaining to malunion or nonunion of the tarsal or metatarsal bones.  However, the evidence does not show that such foot disabilities have been diagnosed or are related to the Veteran's service-connected plantar fasciitis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283.  In addition, the evidence of record does not show a diagnosis of weak foot, metatarsalgia, hallux rigidus, hallux valgus, or hammer toe.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-5282.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected left foot disability, separate ratings under these diagnostic codes are inapplicable.  See Butts, supra (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

With regard to the Veteran's statements addressing the severity of his service-connected left foot disability, the Board finds that the Veteran is competent to report his left foot symptoms because this requires only personal knowledge as it comes to him through his senses he is competent to report his symptoms, including pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  Thus, evidence of any additional increased left foot symptomatology has not been established, either through medical or lay evidence, during the appeal period.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's left foot disability during this portion of the appeal period; however, the Board finds that his symptomatology has been stable for throughout this appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's left foot disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such is currently evaluated.  In this regard, the Veteran's 20 percent rating for his left foot disability contemplates the resulting functional limitations, to include difficulty with standing, walking, running, jumping, crouching, stooping, and squatting, and his subjective complaints, to include pain.     

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left foot disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Beginning January 3, 2014

For the time period beginning January 3, 2014, the Veteran has been assigned the maximum 40 percent rating available for his service-connected plantar fasciitis and pes planus of the left foot under the applicable rating criteria. The assignment of a disability rating in excess of 40 percent is not feasible.  As noted previously, under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed. As relevant to this appeal, amputation of the foot warrants a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5167.  Thus, a disability rating for the left foot disability shall not exceed 40 percent.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5167.  Furthermore, based on such, the Veteran has also been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of one foot as of January 3, 2014.
 
Consequently, any further consideration under the Rating Schedule for a higher or separate evaluation for the service-connected left foot disability is not warranted.  Notably, none of the diagnostic codes for evaluation of a unilateral foot disability would provide for an evaluation in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2015).  Furthermore, given the fact that the currently assigned 40 percent rating is the maximum rating allowable in this case, extra-schedular consideration is not warranted.

TDIU & Conclusion

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claim for higher initial ratings for his left foot disability, a claim for TDIU was considered and denied by the RO in September 2013 and May 2015 rating decisions.  The Veteran has not appealed the decisions.  Such adjudications reflect the permissive bifurcation of the initial rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for the period from February 1, 2007, to January 3, 2014, and in excess of 40 percent thereafter for plantar fasciitis and pes planus of the left foot.  As such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.


ORDER

An initial rating in excess of 20 percent for the period from February 1, 2007, to January 3, 2014, and in excess of 40 percent thereafter for plantar fasciitis and pes planus of the left foot is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


